DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hewitson et al. (US 2016/0195564).

Regarding claim 9, Hewitson et al. disclose an analysis device for quantifying an analyte, comprising: a sample introduction unit (52,54,55) configured to introduce a sample into the analysis device; a treatment unit (8,22,24,26,28,30,32,34,36) configured to treat the sample introduced into the analysis device at the sample introduction unit; a detection unit 6 configured to analyze the sample treated by the treatment unit; and a control unit (100,102) configured to control the sample introduction unit, the treatment unit, and the detection unit (see par. 0047), wherein the sample introduction unit includes a sample introduction valve 54 (see Fig. 2B, 2C, 2F, e.g.), the treatment unit includes an elution valve 30 and a cleaning valve 22, the sample introduction valve 54 feeds the sample to the elution valve 30 through the cleaning valve 22, and the detection unit analyzes the sample which flew thereto via the sample 

Regarding claim 11, Hewitson et al. disclose that while the sample is being eluted from the treatment unit to the detection unit (see Fig. 2B, sample being eluted from sample loop 42 by solvent source 8 to detection unit 6), the control unit is capable of functioning to perform a control for switching the position of the sample introduction valve back and forth one time (sample valve 54 may operate to switch independently because it is a separate valve with its own pump 52 and may operate independently of other valves, see par. 0050).

Regarding claim 12, Hewitson et al. disclose that the analysis device further comprises:  a liquid feeding unit including a cleaning pump 32 connected to the cleaning valve 22 (see Fig. 2B, pump 32 and liquid feed source 46 connected to valve 22 through selection switch 24).

Regarding claim 13, Hewitson et al. disclose that the liquid feeding unit further includes: a sample introduction pump 52 connected to the sample introduction valve 54 and an elution pump (pump that is part of solvent delivery component 8, see par. 0045) connected to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitson et al. (US 2016/0195564) in view of Krishnamurthy (US 6,558,946).

Regarding claim 14, Hewitson et al. do not disclose the details of the components after the elution valve 30, only that the sample is eluted to some detector and/or column 6 from the valve 30 (see pars. 0029, describing various types of detection systems which can be used, such as high pressure liquid chromatography and mass spectrometry systems), and therefore Hewitson et al. do not explicitly disclose a waste liquid valve between the detection unit 6 and the elution valve 30. Krishnamurthy disclose an analysis device which comprises multiple sampling, cleaning and elution valves for routing a sample to a detector 28, and Krishnamurthy further disclose using a waste liquid valve 52 between an elution valve 34 and the detector 28 (see Fig. 4). It would have been obvious to one of ordinary skill in the art to include a waste valve between the elution valve and detector, as taught by Krishnamurthy, in the analysis device of Hewitson et al., because it provides to advantage of allowing for the 

Regarding claim 17, Hewitson et al. disclose the device and claimed in claim 13, as set forth above, and further disclose that:  the sample introduction pump 52 feeds a solution to a flow path pipe between the sample introduction valve 54 and the cleaning valve 22 to clean the flow path pipe (see valve configuration in Fig. 2C where fluid flows from pump through valve 54 and path to valve 22), the cleaning pump feeds 32 a solution to a flow path pipe between the cleaning valve 22 and the elution valve 30 to clean the flow path pipe, and the elution pump feeds a solution to a flow path pipe between the elution valve and any components between the valve and the detector to clean the flow path pipe and components (see Fig. 2B, 2C, showing how flow paths and pumps are connected by valves).
Hewitson et al. do not disclose the details of the components after the elution valve 30, only that the sample is eluted to some detector and/or column 6 from the valve 30 (see pars. 0029, describing various types of detection systems which can be used, such as high pressure liquid chromatography and mass spectrometry systems), and therefore do not explicitly disclose that the elution valve is connected to a column and a waste liquid valve before the detector 6 such that the elution pump would pump fluid through the valve and column and waste valve.
Krishnamurthy disclose an analysis device which comprises multiple sampling, cleaning and elution valves for routing a sample to a detector 28, and Krishnamurthy further disclose explicitly a column (26A,26B) connected to an elution valve 34, and also disclose using a waste liquid valve 52 as part of the detection system 28 after the elution valve 34 such that fluid that is pumped and eluted through the elution valve goes through the column and waste valve to the detector (see Fig. 4). It would have been obvious to one of ordinary skill in the art to .


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitson et al. (US 2016/0195564) in view of Krishnamurthy (US 6,558,946) and Seki (US 2012/0216632).

Regarding claim 15, Hewitson et al. disclose the device of claim 9 as set forth above and further disclose the device comprising:  a liquid feeding unit including a cleaning pump 32 connected to the cleaning valve 22 (see Fig. 2B, pump 32 connected through selection valve 24 to valve 22), a sample introduction pump 52 connected to the sample introduction valve 54, and an elution pump (pump that is part of solvent delivery component 8, see par. 0045) connected to the elution valve 30, wherein the sample introduction unit further includes a sample loop 55, the sample introduction valve 54 is connected to the sample introduction pump 52, the cleaning valve 22, and the sample loop 55 (see Fig. 2B, showing all these components fluidly connected), the cleaning valve 22 is connected to the elution valve 30, the cleaning pump 32, the sample introduction valve 54, and a waste liquid flow path (path from port 22-6 to port 30-3 and 30-2 to waste 38), and the elution valve 30 is connected to the cleaning valve 
Hewitson et al. do not disclose that there is a syringe valve and a needle that is connected to the sample introduction valve, as required by the claim. However, Hewitson et al. do disclose generally some sample source 10, and use of a sampling needle with syringe valve is generally known in similar analysis systems. For example, Seki et al. disclose an analysis device with a sample introducing apparatus that loads a sample to a sample introduction valve 8 using a syringe 11, syringe valve 16 and needle 2. It would have been obvious to use these sampling components as taught by Seki et al., in the device of Hewitson et al. to load the sample to the sample introduction valve, because it allows for an automated and precise way to pull samples from individual sample containers.
Hewitson et al. also do not describe the details of a separation column in the treatment unit, or the detection unit including a waste liquid valve with the detector 6; although Hewitson et al. do state that liquid sample stream may be supplied to a detector and/or column, generally (par. 0040). Krishnamurthy disclose an analysis device which comprises multiple sampling, cleaning and elution valves for routing a sample to a detector 28, and Krishnamurthy further disclose explicitly a column (26A,26B) connected to an elution valve 34, and also disclose using a waste liquid valve 52 as part of the detection system 28 after the elution valve 34 (see Fig. 4). It would have been obvious to one of ordinary skill in the art to include the column connected to the elution valve, and to include the waste valve, as taught by Krishnamurthy, in the analysis device of Hewitson et al., because columns are known to be advantageous in conjunction with detectors in order to allow for more accurate detection of analytes, and a waste valve provides the advantage of allowing for the liquid stream to be diverted from the 

Regarding claim 16, Hewitson et al. disclose the device of claim 9 as set forth above and further disclose the device comprising:  a liquid feeding unit including a cleaning pump 32 connected to the cleaning valve 22 (see Fig. 2B, pump 32 connected through selection valve 24 to valve 22), a sample introduction pump 52 connected to the sample introduction valve 54, and an elution pump 34 connected to the elution valve 30 (connected through selection valve 26, tee 18 and path from tee), wherein the sample introduction unit further includes a sample loop 55, the sample introduction valve 54 is connected to the sample introduction pump 52, the cleaning valve 22, and the sample loop 55 (see Fig. 2B, showing all these components fluidly connected), the cleaning valve 22 is connected to the elution valve 30, the elution pump 34 (through tee 18), the sample introduction valve 54, and a waste liquid flow path (path from port 22-6 to port 30-3 and 30-2 to waste 38), and the elution valve 30 is connected to the cleaning valve 22, the cleaning pump 32 (connected through selection valve 24 and cleaning valve 22) and the waste liquid flow path (see Fig. 2B).
Hewitson et al. do not disclose that there is a syringe valve and a needle that is connected to the sample introduction valve, as required by the claim. However, Hewitson et al. do disclose generally some sample source 10, and use of a sampling needle with syringe valve is generally known in similar analysis systems. For example, Seki et al. disclose an analysis device with a sample introducing apparatus that loads a sample to a sample introduction valve 8 using a syringe 11, syringe valve 16 and needle 2. It would have been obvious to use these sampling components as taught by Seki et al., in the device of Hewitson et al. to load the 
Hewitson et al. also do not describe the details of a separation column in the treatment unit, or the detection unit including a waste liquid valve with the detector 6; although Hewitson et al. do state that liquid sample stream may be supplied to a detector and/or column, generally (par. 0040). Krishnamurthy disclose an analysis device which comprises multiple sampling, cleaning and elution valves for routing a sample to a detector 28, and Krishnamurthy further disclose explicitly a column (26A,26B) connected to an elution valve 34, and also disclose using a waste liquid valve 52 as part of the detection system 28 after the elution valve 34 (see Fig. 4). It would have been obvious to one of ordinary skill in the art to include the column connected to the elution valve, and to include the waste valve, as taught by Krishnamurthy, in the analysis device of Hewitson et al., because columns are known to be advantageous in conjunction with detectors in order to allow for more accurate detection of analytes, and a waste valve provides the advantage of allowing for the liquid stream to be diverted from the detector when detection is not required or desired, such as during cleaning or between different sampling aliquots in the system.

Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
Applicant’s only argument is that Hewitson does not teach the cleaning valve and the elution valve being directly connected to each other because when Hewitson’s cleaning valve 22 is connected to the elution valve 30 there is a tee 18 and microreactor 12 that is in the flow path between the valves. This argument is not persuasive because Applicant does not specify .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861